This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1464

                                  State of Minnesota,
                                      Respondent,

                                          vs.

                               Charles Chuck Jackson,
                                     Appellant

                               Filed September 8, 2014
                                      Affirmed
                                    Worke, Judge

                            Olmsted County District Court
                              File No. 55-CR-06-6354

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark A. Ostrem, Olmsted County Attorney, James P. Spencer, Assistant County
Attorney, Rochester, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Chelsie Willett, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Worke, Presiding Judge; Cleary, Chief Judge; and

Rodenberg, Judge.
                         UNPUBLISHED OPINION

WORKE, Judge

       Appellant argues that the district court abused its discretion by denying his motion

to withdraw his guilty plea, claiming that he was intoxicated when he pleaded guilty

resulting in his plea being involuntary. We affirm.

                                          FACTS

       On three separate occasions in July 2006, a police officer conducted controlled

buys with two confidential reliable informants (CRIs). Appellant Charles Chuck Jackson

sold to a CRI a substance that appeared to be crack cocaine, but tested negative for the

drug. The same CRI then purchased a substance from Jackson that tested positive for

methamphetamine. On the third occasion, another CRI purchased a substance from

Jackson that tested positive for cocaine.      Jackson was charged with five counts of

controlled substance crime: two counts of second-degree, two counts of third-degree, and

an attempt to sell a simulated controlled substance.

       On October 15, 2007, Jackson pleaded guilty to two counts of third-degree

controlled substance crime, and the state dismissed the other charges.           At the plea

hearing, Jackson agreed that he was thinking clearly and had a full understanding of the

proceedings. After the hearing, a deputy smelled alcohol on Jackson and gave him a

preliminary breath test (PBT) that indicated a reading of .029. Jackson was brought back

before the district court; the court inquired: “That’s a relatively low test; did you feel you

understood everything that was going on here?” Jackson replied: “Yes, I do, Your

Honor, I understand everything and I am happy with my situation. I am all right.” The


                                              2
district court asked Jackson’s attorney if further inquiry was necessary.         Jackson’s

attorney replied: “No, Your Honor, . . . if I had had concerns about [Jackson’s]

competency, I would have addressed the [c]ourt. I didn’t have those concerns and I did

conduct private inquiry of my client.” The district court concluded by stating:

              I am confident that you would have and had there been a
              more significant degree of or higher test, I am sure you would
              have been able to detect that and I am confident you didn’t
              detect anything when you were meeting with him earlier here
              today. [Jackson] now reaffirms that he understood entirely
              everything that went on at the [plea] hearing and that the
              presence of a relatively low level of alcohol in his system, to
              my satisfaction, did not influence in any way his decision
              here and I am confident that he still made a knowledgeable
              and voluntary waiver of his right to trial and entered a
              knowledgeable and voluntary plea.

       Jackson fled the state before sentencing. Nearly five years later, Jackson was

extradited back to Minnesota after found in custody in Illinois. On October 12, 2012,

Jackson moved to withdraw his guilty plea, claiming that he was “smashed on crack”

when he entered his guilty plea. The district court denied Jackson’s motion to withdraw

his guilty plea, and this appeal followed.

                                     DECISION

       Once a guilty plea is entered a defendant has no absolute right to withdraw it.

State v. Theis, 742 N.W.2d 643, 646 (Minn. 2007). “[T]he Minnesota Rules of Criminal

Procedure allow a defendant to seek to withdraw a guilty plea in two circumstances.” Id.

In the first circumstance, a district court must permit withdrawal of a guilty plea at any

time if it “is necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1.

A manifest injustice occurs if a guilty plea is invalid. Theis, 742 N.W.2d at 646. A


                                             3
guilty plea is invalid if it is not voluntary, accurate, and intelligent. State v. Raleigh, 778

N.W.2d 90, 94 (Minn. 2010). The validity of a guilty plea under the manifest-injustice

standard is a question of law reviewed de novo. Id.

       In the second circumstance, a district court has discretion to grant a motion to

withdraw a guilty plea before sentencing if the defendant shows that it is “fair and just” to

do so. Minn. R. Crim. P. 15.05, subd. 2; see Kim v. State, 434 N.W.2d 263, 266 (Minn.

1989) (stating that a district court’s decision whether to permit withdrawal under the fair-

and-just standard “will be reversed only in the rare case in which the appellate court can

fairly conclude that the [district] court abused its discretion”). “Although this standard is

less demanding than the manifest injustice standard, it does not allow a defendant to

withdraw a guilty plea for simply any reason.” Theis, 742 N.W.2d at 646 (quotation

omitted).

Manifest-injustice standard

       Jackson claims that because he “made his motion to withdraw his guilty plea pre-

sentencing . . . the fair and just standard applie[s].” But Jackson argues that his plea was

not voluntary, which would make his plea invalid, implicating the manifest-injustice

standard. See id. (stating that an invalid plea results in a manifest injustice); Minn. R.

Crim. P. 15.05, subd. 1 (stating that plea withdrawal is mandatory when a manifest

injustice has occurred).

       The voluntariness requirement of a valid guilty plea “insures that a guilty plea is

not entered because of any improper pressures or inducements.” State v. Brown, 606

N.W.2d 670, 674 (Minn. 2000) (quotation omitted). To analyze the voluntariness


                                              4
requirement, “the court examines what the parties reasonably understood to be the terms

of the plea agreement.” Raleigh, 778 N.W.2d at 96. “[T]he government may not produce

a plea through actual or threatened physical harm, or by mental coercion overbearing the

will of the defendant.” State v. Ecker, 524 N.W.2d 712, 719 (Minn. 1994) (quotation

omitted). Jackson understood the terms of the plea agreement and acknowledged that he

pleaded guilty without coercion. There is no claim that the state threatened Jackson in

any way. Thus, Jackson’s involuntariness argument is inapposite.

      Jackson’s claim that he was intoxicated when he pleaded guilty raises the question

whether the guilty plea was intelligently made. The intelligence requirement insures that

a defendant understands the charges against him, the rights he is waiving, and the

consequences of his plea. State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983). Jackson

must show that he was so under the influence that he was unable to understand the rights

he waived when he pleaded guilty. See Raleigh, 778 N.W.2d at 94 (stating that the

burden of showing a plea was invalid rests on a defendant). The record shows that

Jackson is unable to meet this burden.

      Jackson’s PBT had a reading of .029.        The district court acknowledged this

“relatively low test,” and asked Jackson if he understood what occurred during his plea.

Jackson replied that he understood everything and was happy with his situation.

Jackson’s attorney had no concern regarding Jackson’s competency. And there was no

indication that Jackson was under the influence of cocaine. Jackson argues that he was

“smashed on crack,” but nobody asked him about it. While the district court did not

specifically ask if Jackson was under the influence of cocaine, the court asked Jackson if


                                            5
he felt he understood everything. If affected by cocaine, Jackson could have responded

that he did not understand.

       Jackson argues that he could not admit that he had taken cocaine because “to do so

would have required him to admit to the commission of a criminal offense,” and would

have violated the terms of his release. But again, Jackson could have stated that he did

not understand the proceedings without admitting his cocaine use. Additionally, Jackson

violated his release terms because he was prohibited from consuming alcohol. Jackson

also argues that if he had the advice of counsel at his plea hearing, he could have raised

the issue with his attorney and “fashion[ed] a reasonable response.” But Jackson was

represented by counsel.

       Finally, Jackson argues that he was unable to understand the consequences of his

plea. But he acknowledged that he was taking advantage of the plea to avoid a trial on

two second-degree controlled-substance-crime charges. Jackson fails to show that his

guilty plea was invalid resulting in a manifest injustice.

Fair-and-just standard

       Jackson also fails to meet his burden under the less-demanding fair-and-just

standard. See Theis, 742 N.W.2d at 646 (stating that while fair-and-just standard for plea

withdrawal is less demanding, a defendant is not allowed to withdraw a plea for simply

any reason); see also Raleigh, 778 N.W.2d at 94 (stating that a defendant bears the

burden of advancing reasons to support plea withdrawal). The fair-and-just standard

requires consideration of (1) the reasons advanced for withdrawal and (2) the prejudice to

the state if withdrawal is permitted. Raleigh, 778 N.W.2d at 97.


                                              6
       Jackson’s reason for plea withdrawal is that he was highly intoxicated. But he

fails to demonstrate that he was intoxicated. The district court inquired into Jackson’s

level of intoxication and his ability to understand the proceedings.    Jackson’s attorney

and the district court were satisfied that Jackson was not intoxicated and that his plea was

valid. Regarding prejudice to the state, Jackson’s attorney conceded that he was unsure

what evidence the state retained because the offenses occurred in 2006.           The state

asserted that the evidence had been destroyed and that only one of the CRIs was located.

Because Jackson cannot establish that he was intoxicated and the state would be

prejudiced if withdrawal were permitted, the district court did not abuse its discretion by

denying Jackson’s motion to withdraw his guilty plea.

Timeliness

       Although we have analyzed Jackson’s claim under the two plea-withdrawal

standards, we also note that Jackson’s motion was untimely. Under rule 15.05, a motion

to withdraw a guilty plea in order to correct a manifest injustice must be timely. Minn. R.

Crim. P. 15.05, subd. 1; but see subd. 2 (no timely requirement for motions to withdraw a

guilty plea before sentencing under the fair-and-just standard).

       Jackson pleaded guilty in October 2007, fled the state, and moved to withdraw his

guilty plea five years later. The district court properly found Jackson’s motion to be

untimely. See State v. Lopez, 379 N.W.2d 633, 636 (Minn. App. 1986) (motion untimely

when brought eleven months after sentencing), review denied (Minn. Feb. 14, 1986);

State v. Andren, 358 N.W.2d 428, 431 (Minn. App. 1984) (motion untimely when

brought eight months after plea); Doughman v. State, 351 N.W.2d 671, 675 (Minn. App.


                                             7
1984) (motion untimely when brought 22 months after plea), review denied (Minn. Oct.

16, 1984); see also James v. State, 699 N.W.2d 723, 728 (Minn. 2005) (stating that when

delay is deliberate and inexcusable, constituting an abuse of the judicial process, there is

a sufficient basis to justify denial of relief solely on the basis that the petition is

untimely).

       Affirmed.




                                             8